MEMORANDUM **
Ronnie Lynn Smith appeals from the 120-month sentence imposed following remand.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Smith’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief has been filed. The government has filed notification that it does not intend to file an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.